Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sridevi Basavaraju on February 9, 2021.
The application has been amended as follows: 

1.            (Currently Amended)  An array antenna, comprising:
a plurality of lensed multi-beam sub-arrays, each lensed multi-beam sub-array comprising:
a radio frequency ("RF") lens; and
a plurality of radiating elements that are associated with the RF lens and that are orbitally arranged about the RF lens,
wherein each of a plurality of sub-groups of the plurality of radiating elements 
wherein ones of the plurality of sub-groups of radiating elements are configured to generate respective antenna beams, and
wherein the respective antenna beams of different ones of the plurality of sub-groups of the plurality of radiating elements have different pointing directions from one another.

29.         (Currently Amended)  An array antenna, comprising:
a plurality of lensed multi-beam sub-arrays, each lensed multi-beam sub-array comprising:
a radio frequency ("RF") lens; and
a plurality of radiating elements that are associated with the RF lens;
wherein the RF lenses are arranged in a three dimensional arrangement, and
wherein each of a plurality of sub-groups of the plurality of radiating elements 
wherein ones of the plurality of sub-groups of radiating elements are configured to generate respective antenna beams, and
wherein the respective antenna beams of different ones of the plurality of sub-groups of the plurality of radiating elements have different pointing directions from one another.
Allowable Claims
Claims 1-5, 7, 11-13, 20, 22, 24-26, 29-34 and 36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845